Citation Nr: 9922681	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from April 1942 to February 
1948.
This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1994 rating decision 
which continued a non-compensable disability evaluation for 
the residuals of pneumonia.

The Board, following review, remanded the veteran's claim in 
April 1997 for further development.  The case was returned to 
the Board in June 1999.

The veteran's representative has contended that the veteran's 
service-connected residuals of pneumonia either caused or 
materially contributed to his chronic obstructive pulmonary 
disease and requests that the case of Allen v. Brown, 7 Vet. 
App. 439 (1995) be considered.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999), in Allen, 
concluded that, "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

The current record shows that the Department of Veterans 
Affairs (VA) conducted a respiratory examination in December 
1997.  The examiner indicated in the report of examination 
that he did not have the veteran's claims file for review.  
In reporting the veteran's past medical history the examiner 
noted that the veteran's memory for distant memory was 
suboptimal.  While pulmonary function testing was conducted, 
no findings pertaining to diffusion capacity of carbon 
monoxide, single breath (DLCO sb), were reported.

In view of the foregoing, the veteran's claim will be 
REMANDED to the originating agency for the following action:

1.  The originating agency should contact 
the veteran and request him to identify 
the names, addresses, and approximate 
dates of treatment relating to any non-VA 
health care providers who may possess 
clinical evidence, not currently of 
record, pertaining to the veteran's 
respiratory conditions.  After obtaining 
any necessary authorization, the 
originating agency should take 
appropriate action to obtain copies of 
any clinical records indicated.

2.  The originating agency should request 
copies of all of the veteran's VA 
treatment records not currently of record 
from the VA Medical Center in Cincinnati.  
All documents obtained should be 
associated with the veteran's claims 
file.

3.  Once the above developments have been 
completed, the originating agency should 
refer the veteran for a respiratory 
examination by an appropriate specialist.  
The examiner is requested to review the 
veteran's claims file, including all VA 
reports of examinations and all VA and 
private treatment records.  The 
examination report should indicate 
whether such a review was performed.  The 
veteran should then be examined, 
including for the purpose of evaluating 
the current severity of the veteran's 
service-connected residuals of pneumonia.  
All necessary tests and studies should be 
conducted, including for the purpose of 
determining the current DLCO sb, and all 
clinical manifestations of the veteran's 
service-connected residuals of pneumonia 
should be identified.

Based on that examination and a review of 
the record, the examiner should proffer 
an opinion, with supporting analysis, as 
to whether it is as least as likely as 
not that the veteran's chronic 
obstructive pulmonary disease was caused 
or aggravated by his service-connected 
residuals of pneumonia.  The degree of 
chronic obstructive pulmonary disease 
which would not be present but for the 
service-connected residuals of pneumonia 
should be identified.  Reasons and bases 
for all conclusions should be provided.

4.  When the above development has been 
completed the originating agency should 
adjudicate the veteran's claim for 
service connection for chronic 
obstructive pulmonary disease by 
considering all the evidence of record as 
well as the Allen case noted above.  The 
originating agency should thereafter re-
adjudicate the veteran's claim for an 
increased evaluation for the residuals of 
pneumonia.  Should the veteran's claim 
for service connection be denied, the 
veteran should be advised of the need to 
submit a notice of disagreement in order 
to initiate an appeal.  If the 
determination made with respect to the 
veteran's claim for an increased 
evaluation remains unfavorable, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Following completion of the above, the case should be 
returned to the Board for further consideration, if in order.  
No action is required by the veteran until he receives 
further notice.  The purpose of this REMAND is to obtain 
additional medical information and to afford the veteran due 
process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









